IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00175-CV

                               IN RE SHEILA RAY


                               Original Proceeding

                         From the 18th District Court
                            Johnson County, Texas
                        Trial Court No. DC-C202000364


                      MEMORANDUM OPINION


      Relator’s Amended Petition for Writ of Mandamus, filed on July 26, 2021, is

denied.


                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Opinion delivered and filed February 2, 2022
[OT06]